Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 1 of 15 PageID #:
                                    3233




                                  EXHIBIT C
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 2 of 15 PageID #:
                                    3234
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 3 of 15 PageID #:
                                    3235
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 4 of 15 PageID #:
                                    3236
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 5 of 15 PageID #:
                                    3237
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 6 of 15 PageID #:
                                    3238
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 7 of 15 PageID #:
                                    3239
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 8 of 15 PageID #:
                                    3240
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 9 of 15 PageID #:
                                    3241
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 10 of 15 PageID #:
                                    3242
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 11 of 15 PageID #:
                                    3243
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 12 of 15 PageID #:
                                    3244
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 13 of 15 PageID #:
                                    3245
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 14 of 15 PageID #:
                                    3246
Case 1:18-cv-00030-IMK-MJA Document 207-4 Filed 03/02/21 Page 15 of 15 PageID #:
                                    3247
